DETAILED ACTION

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 3/15/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, Applicant's submission filed on 3/15/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed 3/15/2021 has been entered. Applicant amended claims 1, 3, 4, 6, 7, 13-16, 18, 19, 21, 22, 29 and 30, and did not add or cancel any claims in the amendment. Therefore, claims 1-30 are pending.
The objections to claims 16-30 set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments.
The rejections of claims 1-30 under 35 U.S.C. 112(b), set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments.
The rejections of claims 1-30 under 35 U.S.C. 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments and remarks.

Allowable Subject Matter
Claims 1-30 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

The prior art of record Faulkner et al. (U.S. Patent No. 9444839 B1, hereinafter “Faulkner”) discloses “capturing a plurality of attributes from a network device connecting to a web service” [i.e., capturing/selecting a set of base attributes], “each of the attributes represents a parameter, and the … parameters uniquely identifying the network device … the method includes using fuzzy logic to process the attributes” and that “The system includes a fingerprint server for receiving the plurality of attributes from the measurement server and generating a unique identifier for the network device.” [i.e., selecting a set of base fingerprint attributes from a complete set of network device/app instance data based on the web service software application instance data of the network device] (see, e.g., col. 2, lines 48-52 and 61-62, and col. 5, lines 11-14). Faulkner also discloses that “each of the attributes represents a parameter, and the … parameters uniquely identifying the network device from a plurality of other networks devices. The method maintains the network device substantially free from any software programs associated with the capturing of the plurality of attributes”, “the plurality of attributes uniquely identify the network device from a plurality of other networks devices [i.e., a plurality of predictor attributes]. The system includes a fingerprint server for receiving the plurality of attributes from the measurement server and generating a 

The prior art of record Friedrichs et al. (U.S. Patent Application Pub. No. 2012/0210423 A1, hereinafter “Friedrichs”) discloses “A new software application arrives on the client. The client computes both a generic and specific fingerprint on this file and transmits it to the server”, “[t]he server receives data from the client and makes a determination about whether the application in [sic – is] malicious” [i.e., software application instance data associated with a current software application instance executing on a device/client], “if the machine is currently running sensitive software … then it is in a more security sensitive state” [i.e., the current software application instance], “The client can … send … the following pieces of information: … information about applications running on the system; information about applications installed on the system” [i.e., a set of attributes from software application instance data/information from a client device executing from the current software application instance], “this component could be running constantly in the background collecting information and transmitting at periodic intervals to the server or transmitting it whenever an application of interest is encountered” and “a method is executed on a client system for collecting 



The prior art of record Watson et al. (U.S. Patent Application Pub. No. 20180374374 A1, hereinafter “Watson”) discloses that “the prediction data may be filtered based on matching classes, half life, interval or the like … This information may be used to optimise the prediction algorithm by rewarding the parameters that led to the successful prediction.” [i.e., selecting/filtering prediction data/parameters/attributes from a complete set of parameters/attributes based on a half-life] (see, e.g., page 8, paragraph 120).

The prior art of record Ranjan et al. (U.S. Patent No. 8,682,812 B1, hereinafter "Ranjan") discloses “features f(413) used in the supervised learning (404) and online classification (405) … the features f (413) may include bytes per second, packets per flow, inter-arrival times”, “For each of consecutive time intervals of duration T, all values in matrix A (412) are scaled down” [i.e., features f (413) are attributes and time intervals of duration T are less than a selected threshold] and “The statistical half-life of the weights (the interval over which the weights decrease by a factor of two) is 

The prior art of record Cormier et al. (U.S. Patent No. 2017/0076023 A1, hereinafter "Cormier") discloses that “Attribute half-life metadata module 508 may comprise an input mechanism for designating elapsed time or a future time upon which the attribute value (designated in an attribute configuration module) would be about half as valuable in the algorithm for the target scenario model.” [i.e., half-life of an attribute] (see, e.g., paragraph 53).

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claim 1.

For example, the prior art of record does not anticipate or render obvious the limitations:
generating a set of attributes from the software application instance data associated with the current software application instance executing on the device;
selecting a set of base-fingerprint attributes from the set of attributes based at least in part on an estimated half-life of a respective attribute and an entropy of the respective attribute, the estimated half-life for the respective attribute included in the set of base-fingerprint attributes meeting or exceeding a predefined half-life threshold, and 
selecting a set of current software application instance predictor attributes from a remaining set of attributes of the set of attributes following selection of the set of base-fingerprint attributes;
discarding any attributes from the remaining set of attributes that fail to be included in the set of current software application instance predictor attributes;
as recited in independent claim 1 in combination with the other limitations of the claim.
Independent claim 16 recites similar distinguishing features.
Thus, independent claims 1 and 16 are patently distinct over the prior art of record for at least the reasons above. 

The remaining claims are dependent claims, thus, they are also patently distinct over the prior art of record for at least the reasons above. In particular, claims 2-15 and 17-30 each depend directly or indirectly from independent claims 1 and 16, respectively, and as such, claims 2-15 and 17-30 each include all of the limitations of base claims 1 and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125